Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3 have been examined.

Drawings
	Applicant’s “drawings” are not, in fact, drawings. They are typed matter more suitable for presentation in the “Specification”, rather than in the “Drawings”. Therefore, Applicant has actually presented NO actual figures as drawings.
	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).




Claim Rejections - 35 U.S.C. § 112
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. § 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3 are rejected under 35 U.S.C. § 112(a) or pre-AlA 35 U.S.C. § 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without providing any limitations for the invention, which are critical or essential to the practice of the invention but not included in the claims. Rather than containing process limitations, the claims contain nonfunctional descriptive matter. See /n re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Claim Rejections - 35 U.S.C. § 101
	35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more.
	The claims recite:

Elegant Reasonism is a unique methodology resulting in a new epistemology employing standards based principles seeking truth aligned with a unified Universe (e.g. unified reality).

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “methodology...” Therefore, itis a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:
	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

Elegant Reasonism is a unique methodology resulting in a new epistemology employing standards based principles seeking truth aligned with a unified Universe (e.g. unified reality).

	The claim merely teaches the use of unspecified “principles” to provide an unspecified resulting “epistemology”.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claims contain NO “additional elements”.
	Therefore, the answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:

Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claims contain NO “additional elements”.
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. The claim merely teaches the use of unspecified “principles” to provide an unspecified resulting “epistemology”.

Claim 2
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim merely recites “Elegant Reasonism...” as a category of invention. Therefore, it is not one of the four statutory categories of invention (i.e., a “process”, an “apparatus”, a “product of manufacture”, or a “composition of matter’). Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 2 that recite abstract ideas?

	YES. The following limitations in Claim 2 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

Elegant Reasonism provides, and offers, an encapsulated interpretive model, The Emergence Model, which closes to unification and satisfies process requirements requiring at least one such model be employed by the process.

	The claim merely teaches the presence of an unspecified “encapsulated interpretive model” and an unspecified “Emergence Model”.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claims contain NO “additional elements”.
	Therefore, the answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:

Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claims contain NO “additional elements”.
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. The claim merely teaches the presence of an unspecified “encapsulated interpretive model” and an unspecified “Emergence Model”.

Claim 3
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim merely recites a “Chart...” as a category of invention. Therefore, it is not one of the four statutory categories of invention (i.e., a “process”, an “apparatus”, a “product of manufacture’, or a “composition of matter’). Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 3 that recite abstract ideas?

	YES. The following limitations in Claim 3 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

Chart 5 in the DRW 01.pdf file outlines the generalized process flow and illustrates the generalized three parts of the patent.

	The claim merely teaches the presence of unspecified limitations in an unspecified “generalized process flow” and an unspecified “generalized three parts”.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claims contain NO “additional elements”.
	Therefore, the answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:

Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claims contain NO “additional elements”.
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. The claim merely teaches the presence of unspecified limitations in an unspecified “generalized process flow” and an unspecified “generalized three parts”.



Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AlA 35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rushby, Logic and Epistemology in Safety Cases, Proceedings of SafeComp 32, 2013, pp. 1-7, in its entirety. Specifically:

Claim 1
	Claim 1's "Elegant Reasonism is a unique methodology resulting in a new epistemology employing standards based principles seeking truth aligned with a unified Universe (e.g. unified reality)." is anticipated by Rushby, page 5, first full paragraph, where it recites:

Furthermore, we should strive to find ways to represent expert knowledge in ways that support the communication aspect of the case while, at the same time, being directly useful in the reasoning aspect. In essence, this means we should represent our knowledge in logic. Software is logic, so there is, in principle, no obstacle to representing its epistemology (requirements, specification, code, semantics) in logic: that is why formal verification is feasible--and increasingly practical and cost-effective--for software.

Claim 2
	Claim 2's "Elegant Reasonism provides, and offers, an encapsulated interpretive model, The Emergence Model, which closes to unification and satisfies process requirements requiring at least one such model be employed by the process." is anticipated by Rushby, page 3, first full paragraph, where it recites:

The second part of the answer to the difference between a formal verification and a safety case is that a formal verification generally takes the formalized premises and conclusion as given and is focused on the demonstration that the latter follows from the former. A safety case will add to this careful justification that the premises are true of the system concerned, and that the formal conclusion does indeed support the real-world interpretation required of it. An instructive illustration of these differences between a formal verification and a “case” is provided by formal verification of the Ontological Argument [8]: this is a formally correct proof of the existence of God--a claim that will cause most readers to examine its premises and the formalization of its conclusion with especial interest.

Claim 3
	Claim 3's "Chart 5 in the DRW_01.pdf file outlines the generalized process flow and illustrates the generalized three parts of the patent" contains no actual claim limitations to teach the invention. It is not proper for limitations of the Specification to be “read into” the Claims.







Response to Arguments
	Applicant's arguments filed 28 MAY 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Addressing Laws

USC 35 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. July 19, 1952, ch. 950, 66 Stat. 797.) … SOLREI INC agrees with the examiner’s observation on Page 4 that our claims do fall within statutory category by virtue of being a ‘methodology’.

	Applicant’s summation of Examiner’s arguments is in error. The statements on page 4 of the Nonfinal rejection applied to Claim 1 only. Claims 2 and 3 have their own separate analyses where it is shown that they in fact fail Step One of the 35 U.S.C. § 101 analysis. That is, they do not claim a “process”, nor a “non-transitory computer readable medium” (i.e., a “product of manufacture”), nor an “apparatus”, nor a “composition of matter”. Therefore, under Step One, those claims do not claim patentable subject matter.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
Examination Step 2A (Prong One) Inquiry SOLREI INC finds the examination faulty.

The ‘steps’ enumerated are more than ‘mental steps’. They require physical review, assessment, and documentation consistent with ISO 9001 QMS standards, Baldrige standards, Six Sigma, industry standard root cause analysis all in the full holistic context of mode shifting existing knowledge into alignment with the unified Universe (e.g. effective navigation of Figure 1: Elegant Reasonism Process Decision Checkpoint Flowchart). While the decision processes involve ‘mental steps’ those decisions are based on real metrics which themselves must be mode shifted by the investigators and which develop real criteria. In the case of engineering analysis they may develop insights into physical architecture available in no other manner. In the case of astrophysics they may develop revolutionary new manners of assessing data already in hand based on new insights. These are all physical investigative steps and not mere ‘teachings’ which could be delivered rotely. Simple rote articulation of mode shifted insights lacks the process framework necessary to also provide the justification and methodology for arriving in a state of alignment with the unified Universe. Consequently the Bayesian analytical layers of the investigation would be vital for also delivering subsequent education road-maps.

	Applicant argues claim limitations that are not expressly taught in the claims. Further, even if they were claimed, they are all either mental steps or well understood, routine, and conventional ways of processing abstract matter.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Any individual applying this statute to any examination of our application filing must be capable of recognizing the logical nature being dealt with by the original application filing, for if they can not then they also can not perceive the associated value being presented.

Mistaking status quo abstractions (e.g. M1) for actual reality is a fatal epistemological error. See points made holistically herein, especially enumerated paragraph 005 Summary.

Elegant Reasonism integrates many existing, industry standard processes, within its investigative approach to navigating Figure 1: Elegant Reasonism Process Decision Checkpoint Flowchart across Figure 3: Elegant Reasonism Generalized Process Flow. These external, but integrated here, are exemplified by (but not limited to nor by):

Baldrige National Quality Program over seen by NIST’

ISO 9001 Quality Management Systems Standards

Six Sigma

Root Cause Analysis

Systems Engineering Requirements Processes

	Applicant argues claim limitations that are not expressly taught in the claims. Further, even if they were claimed, they are all either mental steps or well understood, routine, and conventional ways of processing abstract mental steps.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
USC 35 102

(a) Novelty; Prior Art.—A person shall be entitled to a patent unless— (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or … The examiner’s assertion under this statute that Rushby, Logic and Epistemology in Safty Cases, Proceedings of SafeComp 32, 2013, pp 1-7 anticipates our claim is faulty in its assessment exactly because logic is context dependent not independent as explained in the opening enumerated paragraphs herein, and the original application filing. What the examiner is missing is that Elegant Reasonism mode shifts what it is we think we know into alignment with the unified Universe consistent with Figure 1: Elegant Reasonism Process Decision Checkpoint Flowchart. Because of encapsulation boundaries there is absolutely no way for anyone, Rushby or otherwise, to anticipate what they can not perceive. The encapsulation boundaries preclude that perception. Consequently the examiner’s observation is therefore faulty in this case as cited by the document described by enumerated paragraph 001 herein. See insight by Albert Einstein enumerated paragraph 003.1 quote herein. We would further argue that 003.2 is also germane.

	Firstly, regarding the argued “mode shifting”, that limitation is not express in the claims. It is taught only in the Specification. Limitations in the Specification cannot be “read into” the claims. Further, note that the argued limitation is a conditional limitation that may not be practiced as a step at all. Specifically, page “30 of 82” of Applicant’s Specification recites:

Knowledge management professionals should remain vigilant about various detail sets within a domain of discourse because constituents of such sets may change model to model as a function of mode shifted context relative to and respective of paradigms of interest. Paradigms of interest should ultimately be parsed as finely as required in order to completely quantify its manifestation across the plurality of interpretive models. M1, for example, must articulate how each of the dimensions 'of space' are made manifest relative to the factors required of the higher ordered construct of spacetime.

	Secondly, Applicant’s argument that “The encapsulation boundaries preclude that perception” is taught nowhere in the Specification or Claims. Therefore, there is no support for such a limitation.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
USC 35 112 Specification

The clause relating to the claim is made a separate paragraph to emphasize the distinction between the description and the claim or definition, and the language is modified. A new paragraph relating to functional claims is added.

	No 35 U.S.C. § 112 rejection of the Specification was presented by Examiner in the Nonfinal rejection at issue.
	Applicant’s argument is unresponsive.

Argument 6
USC 35 112 (a) In General

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. Emphasis below is ours.

Key phrase above is “in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected”.

It should be clear that no human anywhere on Earth has ever accomplished unification. The USPTO recognized Charles C McGowen as the inventor and its assignment to SOLREI INC. Obvious as this may be it is important for several reasons.

1. The phrase “to enable any person skilled in the art to which it pertains” implies that there are other people so skilled and that assumption, in this particular case is patently false. That the examiner initially rejected our claims is actually evidence to the hard cold fact that Langer Epistemology Errors set up conditions where paradigm shifts within individuals results in those people transitioning through standard stage of grief. Depending on original training there will be either 5 or 7 stages. The five stage process generally lists 1) Denial, 2) Anger, 3) Bargaining, 4) Depression, and 5) Acceptance. The seven stage process generally lists 1) Shock and Denial, 2) Guilt and Pain, 3) Anger and Bargaining, 4) Depression, Reflection, and Loneliness, 5) The Upward Turn, 6) Reconstruction and Working Through, and 7) Acceptance and Hope. It has been our experience that individuals highly vested in status quo thinking are devastated by the disruptive nature of Elegant Reasonism and will transition such stages as they come to terms with reconciling the implications presented as a result of cognition driven by Elegant Reasonism.

2. Given that no one else on Earth can articulate unification in any domain of discourse it should be patently obvious that SOLREI INC is without peer exactly because the cogent description of M5 articulated in enumerated paragraph [0232] in the original application filing does in fact close to unification when immersed within Elegant Reasonism.

1. Encapsulation requirements as outlined in the original application enumerated paragraphs 0011, 0033, 0034, 0059, 0074, 0096, and 0193. Here the most relevant point is made by section 0074 when it states: “We must remember that each interpretive model of the Universe employed by any given Translation Matrix establishes its own context. One implication of is that one cannot think about any given model in the context of a different model. This is not "a rule", it is a reality observed. Encapsulated interpretive models of the Universe create their own context and any trial based solely on such an exclusive and narrowly defined manner is subject to that lens.”

1. Any expectation by any individual anywhere that descriptive language can ‘penetrate encapsulation boundary context’ is irrational and unreasonable exactly because EIMs establish fundamental interpretative context. Mode Shifting one EIM to another changes that interpretative context. Value, justification, assessment, etc are only valid within the process and framework of Elegant Reasonism exactly because the necessary linkages are therein illuminated and illustrated. Insights from M5 are baseless in M1 and vice versa.

2. Paragraph [0232] in the original application was not simply written down. It was reverse engineered as a function of the vast materials described by paragraph [0031] in the original application filing. We can, if the USPTO wishes, present all of that material for inclusion and justification of the original application as filed. When we first contacted the USPTO Administrator’s office prior to the 7 May 2019 filing, as described by enumerated paragraph 005 above, we orally made that point abundantly clear. We were willing then and remain so now to provide those materials as a part of this application. We were guided to reference those materials and provide as succinct a description of the utility process as was humanly possible and that was our intent. We remain willing to work with USPTO staff in aiding their comprehension of this process, technology supporting the epistemology. All of which are intertwined.

3. Part of the holistic mission of our presence based on this application is creating a peer population exactly for the purpose of subsequent reviews, insights, and execution of the scientific method in context of Elegant Reasonism. That peer group does not however, exist at this time and it remains a goal and objective to create and otherwise make manifest not just a peer but a group which exceeds our original capabilities. This process, its technologies and the epistemology which they enable are one of the most powerful tools ever devised.

	Firstly, Examiner argued that the claims were nonfunctional descriptive matter. Applicant has not shifted any burdens on this issue.

	Secondly, Applicant made a party admission that the claimed invention has never been reduced to practice “…by any human anywhere on Earth…”. Specifically, Applicant argued:

It should be clear that no human anywhere on Earth has ever accomplished unification. The USPTO recognized Charles C McGowen as the inventor and its assignment to SOLREI INC. Obvious as this may be it is important for several reasons.

	Thirdly, Applicant has made a party admission to unrepeatable results. Specifically, Applicant quoted 35 U.S.C. § 112(a) and argued the following on how it applies to the invention, as taught by Applicant:

Key phrase above is “in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected”.

It should be clear that no human anywhere on Earth has ever accomplished unification. The USPTO recognized Charles C McGowen as the inventor and its assignment to SOLREI INC. Obvious as this may be it is important for several reasons.

1. The phrase “to enable any person skilled in the art to which it pertains” implies that there are other people so skilled and that assumption, in this particular case is patently false.

	Consequently, the invention taught by Applicant’s filing is not capable of repetition by any others in the art, as per express party admission.
	Applicant’s argument to overcome the 35 U.S.C. § 112(a) rejection is unpersuasive.
	The rejections STAND.

Argument 7
USC 35 112 (b) Conclusion

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1. Elegant Reasonism is a utility process employing a framework which seeks truth as a function of the unified Universe as an philosophical predicate priority consideration epistemologically entering science. Holistically these facets are inseparably integrated due to the nature of unification they achieve. The factors being reconciled are driven by unification requirements provided by the unified Universe, not anyone on Earth.

1. Exactly because unification is the integration of everything real it makes absolutely no difference the order of relationships between these factors. Holistically and ultimately they are all integrated within the unified Universe. Consequently parsing these factors serves no real purpose.

	No 35 U.S.C. § 112(b) rejection was presented by Examiner in the Nonfinal rejection at issue.
	Applicant’s argument is unresponsive.

Argument 8
USC 35 112 (c) Form

A claim may be written in independent or, if the nature of the case admits, in dependent or multiple dependent form.

Elegant Reasonism enables mode shifting EIM contextually encapsulated interpretative models from one to another and that process and claim is independent in its form. However, the existing knowledge representing what it is we think we currently know is dependent. Holistically then the dependent elements must be mode shifted by the independent elements in order to illuminate the holistic whole represented by the unified Universe.

Logically correct EIMs which can not close to unification also can not intrinsically (e.g. innately) characterize something external to its encapsulated boundaries and therefore can not perceive the unified Universe. To gain perspective on the unified Universe requires an EIM capable of closure and status quo thinking is not that model.

	No “35 U.S.C. § 112(c)” rejection was presented by Examiner in the Nonfinal rejection at issue.
	Applicant’s argument is unresponsive.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
31 AUG 2022